Colony of Rhode Island etc. Curia Admiralitatis At a Court of Vice Admiralty held at Newport within and for the Colony afores4 On Monday the 30th day of May A: D 1743
The HonWe John Gidley Esqr Judge The Court being Opened, The Libel being read, George Smithson late Master of the s4 Ship Angola exhibited his Claim into Court and was Sworn to it — then the Court is Adjourned to Monday the 6th Day of June next at 3 a Clock P: M
N° 4 June 34 1743.
Mr John Banister in the presence of the Judge Enacts and binds himself to Pay to Cap4 James Allen and Cap4 James Whimble etc. double Costs pursuant to Act in Case the Ship Angola her Cargo etc. as mentioned in the Libel be Adjudged lawful Prize
John Banister
[Minute Book, 1740-1743]
And the afores4 James Allen and James Wimble (reserving to themselves the Advantages of producing any Special Matter in Evidence) reply and say that for any thing contained in the Claim and Plea of the afores4 George Smithson they ought not to be barred of their afores4 Prayer in the s4 Libel for that at the Time of Capture viz4 on the eighteenth Day of April last O. S. the Ship Cargo etc. by them libeled against was not the Property of the afores4 Foster Cunliff John Hardman and Samuel Augden neither did any of the Teeth on board belong to the afores4 Read For that in Fact the said Ship her Cargo Teeth and all other Goods libeled against did on the said nineteenth Day of April belong to the King of Spain his Subjects or Vassals or others inhabiting within his Countries Territories or Dominions and of this etc.
D. Updike J. Honyman Jun. Tho. Ward pro Cap45
[Admiralty Papers, I, 69]